DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/14/2021 has been entered.
 Response to Amendment
Examiner notes the amendments to independent claims 1 and 10 adding a “magnetizable material” do not provide a substantive difference in claim scope than the scope of the claims prior to the amendments for the reasons outlined below.
Response to Arguments
Applicant's arguments filed 4/14/2021 have been fully considered but they are not persuasive. 
Examiner notes the new “magnetizable material” limitation does not require the presence of a specific material or a magnet, but rather merely some undefined material that is able to be magnetized.  Examiner’s position here is reinforced by applicant’s disclosure at paragraph [0037] which states a magnetizable material or magnetic material indicate a material that can be magnetized.  Examiner considers the distal end 
Further, despite Examiner’s position above regarding the “magnetizable material”, Examiner does also consider it obvious to add a magnetic material (such as a magnet or an actual material that a magnet is attracted to) to the capsule for control thereof by magnetic fields per the teachings of Applicant’s Disclosure regarding Mair et al. and Nacev et al. as outlined below.  The addition of an actual magnet or magnetic material would necessarily take place in the combination outlined below so that control by magnetic fields can actually occur.
Claim Objections
Claims 2 and 10-19 are objected to because of the following informalities:  
In claim 1, “of” in line 3 (after “remove”) should be deleted.  
In claim 10, “the” should be added before “magnetizable material” in line 8.
Claims 11-19 are also objected to because they depend from claim 10.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 10, 11, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Underwood et al. (2012/0157909) in view of Applicant’s Disclosure regarding Mair et al. (2016/0125994) and Nacev et al. (2016/0096030).  
Regarding claim 1, Underwood et al. disclose an apparatus (see at least figures 2 and 4-8 and paragraphs [0028]-[0030] and [0092]) comprising: a capsule (140; see figures 4-8) containing at least one aperture (the distal opening of the tube 140 is considered the capsule aperture) capable of removing or adding tissue (see at least paragraph [0029]) from or to a subject’s body part, the capsule having at least one magnetizable section containing a magnetizable material (the distal end of tube 140 is considered the magnetizable section and the material of the distal end of tube 140 is considered the magnetizable material; Examiner notes this limitation does not require the presence of a specific material or a magnet, rather merely some undefined section containing an undefined material that is able to be magnetized; note applicant’s specification at paragraph [0037] that follows this interpretation of the magnetizable 
Regarding claim 2, the aperture of the capsule (the distal opening of the tube 140 of Underwood et al.) is configured to be manipulated with respect to the tube (130; see figures 4-8 of Underwood et al.) via the one or more magnetic fields and wherein the configured to be removed from the tube to remove tissue from the subject’s body part (see at least paragraph [0028] of Underwood et al.).
Regarding claim 3, the aperture of the capsule (the distal opening of the tube 140 of Underwood et al.) is configured to be inserted into the tube and manipulated with respect to the tube (130; see figures 4-8 of Underwood et al.) via the one or more magnetic fields to add tissue to the subject’s body part.  Examiner notes here this is merely a functional limitation and contends the device of the combination, in particular of Underwood et al., is capable of adding tissue to a subject’s body part.
Regarding claim 4, air or another gas, fluid, a wire or a spring or a combination of one or more of these elements (air or another gas in particular), is introduced through the tube to facilitate removing tissue from the subject’s body part (the vacuum outlined in paragraph [0029] of Underwood et al.).
Regarding claim 5, air or another gas, fluid, a wire or a spring or a combination of one or more of these elements (fluid in particular), is introduced through the tube to facilitate adding tissue, cells, or materials to or within the subject’s body part (the fluid outlined in paragraph [0092] of Underwood et al.).  Examiner notes here this is merely a functional limitation and contends the device of the combination, in particular of Underwood et al., is capable of adding tissue, cells, or materials to a subject’s body part.
Regarding claim 6, air or another gas, fluid, a wire or a spring or a combination of one or more of these elements (air or another gas in particular), is introduced through the tube to facilitate additional movement of the capsule with respect to the tube or with 
Regarding claim 7, the tube (130) includes means for attachment to a surgical or biopsy robot or a mechanical/magnetic/optical tracker (see at least figure 20 and paragraph [0101] of Underwood et al.).
Regarding claim 8, the apparatus further comprises means for performing magnetic imaging of the subject’s body part, wherein manipulation of the capsule or tube into or in the subject’s body part is performed under imaging guidance provided by the magnetic imaging (see figure 20 of Underwood et al. and the teachings of both Mair et al. and Nacev et al.).
Regarding claim 10, Underwood et al. disclose a method for removing tissue from a body part or adding material to a subject’s body part (see at least figures 2 and 4-8 and paragraphs [0028]-[0030] and [0092]), the method comprising: introducing a tube (130) into the subject’s body part, wherein the tube includes a capsule (140; see figures 4-8) containing at least one aperture (the distal opening of the tube 140 is considered the capsule aperture) capable of removing or adding tissue (see at least paragraphs [0029] and [0092]) from or to a subject’s body part, the capsule having at least one magnetizable section containing a magnetizable material (the distal end of tube 140 is considered the magnetizable section and the material of the distal end of tube 140 is considered the magnetizable material; Examiner notes this limitation does not require the presence of a specific material or a magnet, rather merely some undefined section containing an undefined material that is able to be magnetized; note applicant’s specification at paragraph [0037] that follows this interpretation of the 
Regarding claim 11, the method further comprises manipulating the aperture of the capsule (the distal opening of the tube 140 of Underwood et al.) with respect to the tube (130; see figures 4-8 of Underwood et al.) via the one or more magnetic fields and 
Regarding claim 13, the method further comprises introducing air or another gas, fluid, a wire or a spring (air or another gas in particular) through the tube to facilitate removing tissue from the subject’s body part (the vacuum outlined in paragraph [0029] of Underwood et al.).
Regarding claim 14, the method further comprises introducing air or another gas, fluid, a wire or a spring (fluid in particular), is introduced through the tube to facilitate adding tissue, cells, or materials to or within the subject’s body part (the fluid outlined in paragraph [0092] of Underwood et al.).  Examiner notes here the introducing in this claim merely requires it be done to “facilitate” adding tissue, cells, or materials but does not go so far as to actually recite a positive step of adding tissue, cells, or materials to the subject’s body part.
Regarding claim 15, the method further comprises introducing air or another gas, fluid, a wire or a spring (air or another gas in particular) through the tube to facilitate additional movement of the capsule with respect to the tube or with respect to the subject’s body part (the pneumatic control as outlined in paragraph [0030] of Underwood et al.).
Regarding claim 16, the method further comprises attaching the tube (130) to a surgical or biopsy robot or a mechanical/magnetic/optical tracker (see at least figure 20 and paragraph [0101] of Underwood et al.).
Regarding claim 17, manipulation of the capsule or the tube into or in the subject’s body part is performed with propulsion applied using dynamic inversion (this is 
Regarding claim 18, the method further comprises magnetic imaging the subject’s body part, wherein manipulation of the capsule or tube into or in the subject’s body part is performed under imaging guidance provided by the magnetic imaging (see figure 20 of Underwood et al. and the teachings of both Mair et al. and Nacev et al.).
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Underwood et al. (2012/0157909) in view of Applicant’s Disclosure regarding Mair et al. (2016/0125994) and Nacev et al. (2016/0096030) as applied to claims 1 and 10, respectively, above, and further in view of Weinberg (8,154,286).  
Regarding claim 9, the combination of Underwood et al. and Applicant’s Disclosure teaches the apparatus substantially as described above with respect to claim 1, but fails to disclose the one or more magnetic fields have transition times too small to trigger unwanted side effects.  Examiner notes here applicant’s disclosure (see especially paragraph [0034] of the originally filed specification) explicitly recites applying magnetic fields quickly so as not to cause unwanted side effects is known as taught in Weinberg.  The disclosure at this paragraph amounts to admission that the short transition times of the claimed invention is known in the art.  Therefore, Examiner contends it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have kept the transition times of the magnetic field of the combination outlined in claim 1 short so as not to cause unwanted side effects since this advantage is known per applicant’s disclosure and the teachings of Weinberg.  
Regarding claim 19, the combination of Underwood et al. and Applicant’s Disclosure teaches the method substantially as described above with respect to claim 10, but fails to disclose the one or more magnetic fields have transition times too small to trigger unwanted side effects.  Examiner notes here applicant’s disclosure (see especially paragraph [0034] of the originally filed specification) explicitly recites applying magnetic fields quickly so as not to cause unwanted side effects is known as taught in Weinberg.  The disclosure at this paragraph amounts to admission that the short transition times of the claimed invention is known in the art.  Therefore, Examiner contends it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have kept the transition times of the magnetic field of the combination outlined in claim 10 short so as not to cause unwanted side effects since this advantage is known per applicant’s disclosure and the teachings of Weinberg.
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose or suggest the claimed method of claim 12 (which depend from claim 10), and in particular the positive step of adding tissue to the subject’s body part with the claimed device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J SEVERSON whose telephone number is (571)272-3142.  The examiner can normally be reached on Monday-Friday 5:30-2:00 central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Ryan J. Severson/Primary Examiner, Art Unit 3771